Citation Nr: 1630298	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of  medical expenses incurred at the Mayo Clinic in Jacksonville, Florida, on December 11, 2014, to include whether prior authorization was obtained.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2015 denial of a claim for payment or reimbursement of expenses incurred at a private facility by the VA North Florida/South Georgia Veterans Health Care System in Gainesville, Florida.  The Veteran filed a notice of disagreement (NOD) that same month and in August 2015, the agency of original jurisdiction (AOJ) issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2015. 

The Board notes that, in addition to the Veteran's paper claims file, there are separate, paperless, electronic files associated with the Veteran' claims, to include both the Veterans Benefits Management System (VBMS) file and a Virtual VA file.  All records have been reviewed.  

As a final preliminary matter, the Board notes that the Veteran had also previously perfected an appeal as to a number of issues, which appeal shares the same docket number as the current matter.  The issues involved in that appeal are, however, not currently before the Board.  

Specifically, in December 2015, the Board issued a decision dismissing the Veteran's previously perfected appeal with respect to claims for service connection for a skin disability affecting the fingernails and for increased ratings for a total right knee arthroplasty due to arthritis and a scar of the right knee.  In that action, the Board also remanded, for further development, the following issues: (1) entitlement to service connection for tuberculosis; (2) entitlement to service connection for sleep apnea; (3) entitlement to service connection for post-traumatic stress disorder; (4) whether new and material evidence has been received to reopen a claim for service connection for a heart disability; (5) entitlement to increased ratings for hiatal hernia with spontaneous gastroesophageal reflux; (6) entitlement to increased ratings for lumbar spondylosis status post fusion associated with total right knee arthroplasty status post revisions due to arthritis; (7) entitlement to an extension of a temporary total rating for convalescence under 38 C.F.R. § 4.30 from May 1, 2009, following right knee surgery; and (8) entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies).  A review of the Veteran's VBMS file shows that the agency of original jurisdiction (AOJ) is currently undertaking the development requested in the Board's remand action.  As those matters have not yet been readjudicated by the AOJ or recertified to Board, they are not currently before the Board as part of the current appeal.  

For reasons expressed below, the matter on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

In the instant case, the Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on December 11, 2014, for treatment at a non-VA medical facility.  Specifically, the evidence shows that the Veteran underwent a colonoscopy at the Mayo Clinic in Jacksonville, Florida, on December 11, 2014.  The Veteran requested payment or reimbursement of expenses incurred for that procedure.  The AOJ denied the claim because the Veteran had not received prior authorization for this service and because it was determined that the Veteran's colonoscopy was routine and non-emergent.  In support of his claim, the Veteran contends that he was authorized to receive treatment at the Mayo Clinic in Jacksonville.  He also submitted a letter from the VA North Florida/South Georgia Veterans Health Care System, dated August 27, 2014, showing that his referral for medical care had been authorized with the Mayo Clinic.  The letter went on to state: "This authorization is limited to VA payment for the service(s) shown on the attached authorization and only for the time frame indicated."  See 38 U.S.C.A. § 1703 (West 2014) (providing that VA may contract with non-VA facilities to provide hospital care or medical services); 38 C.F.R. § 17.52(a) (allowing for "individual authorizations" for medical services at non-VA facilities).

The AOJ has indicated that the Veteran had authorizations for cardiology and orthopedic treatment at the Mayo Clinic, but no authorization or consultation for the colonoscopy received on December 11, 2014.  Notably, the "attached authorization" referred to in the August 2014 letter was not provided by the Veteran, presumably because it was submitted to the Mayo Clinic when he received his authorized care.  The Board has reviewed the extensive medical records associated with the Veteran's Virtual VA and VBMS files and cannot locate a copy of the authorization letter that was sent to the Veteran in August 2014.  The Board notes that the VA treatment records do reference a number of authorizations for treatment of the Veteran at the Mayo Clinic and state that copies of the authorization and a letter was sent to the Veteran.  The authorization itself is not a part of the Veteran's treatment records.   

Accordingly, because the Veteran has alleged that the services rendered at the Mayo Clinic on December 11, 2014, were in fact authorized by VA, the Board finds it necessary to remand the matter to obtain a copy of the authorization that was mailed to the Veteran along with the August 27, 2014, letter.  This is so because without a copy of the authorization itself, the Board cannot determine definitively whether or not the Veteran's colonoscopy received on December 11, 2014, was or was not authorized by VA.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his authorized representative a letter inviting the Veteran to submit any additional evidence pertinent to the claim of entitlement to payment or reimbursement of medical care expenses incurred for treatment at the Mayo Clinic on December 11, 2014, that is not currently of record. 

Specifically advise the Veteran to submit any documentary evidence of communications between himself and VA, or between VA and the Mayo Clinic, in Jacksonville, concerning the scheduling and payment arrangements of the Veteran's December 2014 colonoscopy.  

Inform the Veteran of the information and evidence necessary to support the claim, and clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  Associate with the claims file a copy of all authorizations providing for treatment of the Veteran at the Mayo Clinic in Jacksonville.  The Board is particularly interested in reviewing the authorization that accompanied the August 27, 2014, letter to the Veteran.  However, any other authorization for services to be furnished at the Mayo Clinic prior to December 11, 2014, should also be made available for review by the Board.  

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

